         Case 2:18-cv-02886-PBT Document 27 Filed 04/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IDRIS PHELPS,                    :
                                 :
                                 :
         Petitioner,             :                           CIVIL ACTION
                                 :
         v.                      :                           NO. 18-2886
                                 :
SUPERINTENDENT OVERMEYER, et al, :
                                 :
                                 :
         Respondents.            :

                                            ORDER

       AND NOW, this _19th_ day of April 2021, upon consideration and independent review

of the petition for Writ of Habeas Corpus, together with the response thereto, and after review of

the Report and Recommendation of the United States Magistrate Judge Linda K. Caracappa, IT

IS HEREBY ORDERED AND DECREED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

       2. The petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE.

       3. There is no probable cause to issue a certificate of appealability.

       4. The Clerk of the Court shall mark this case closed for statistical purposes.




                                                             BY THE COURT:

                                                             /s/ Petrese B. Tucker
                                                             ____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.
